Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2021 in compliance with the provisions of 37 CFR 1. 97. Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9, 13 and 15 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation “a fitting connection channel” in line 2, rendering the claim indefinite. It is unclear what the relation between this “a fitting connection channel” and a fitting connection channel as mentioned in line 1 of claim 2 are? For examination purposes, examiner interprets “a fitting connection channel” as "anything”.
Claim 13 recites the limitation “the air supply channel” in line 1. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 15 recites the limitation “a fitting connection channel” in line 1, rendering the claim indefinite. It is unclear what the relation between this “a fitting connection channel” and a fitting connection channel as mentioned in line 1 of claim 12 are? For examination purposes, examiner interprets “a fitting connection channel” as "anything”.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For examination, the suggest change will be assume unless otherwise state.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chong et al. (US  2017/0335257 A1).
Regarding Independent Claim 1, Chong et al. disclose a beverage maker, comprising: a fermenter (fermentation tank 112, [0064], Fig 1) having an opening;
a fermentation lid (fermentation tank cover 114, [0064], Fig 1) configured to cover the opening of the fermenter;
a gas discharge channel (a gas extraction flow path 71, [0140], Fig 1) configured to communicate with an inside of the fermenter;
a gas discharge valve (a gas extraction valve 73, [0140], Fig 1) connected to the gas discharge channel; and
a gas discharge end fitting (an air filter 74, [0140], Fig 1. According to DICTIONARY.COM, “air filter” is another name for air cleaner: a filtering device for removing impurities from air.) through which a gas passing through the gas discharge valve passes and which is provided with a mesh (According to DICTIONARY.COM, “filter”: any substance, as cloth, paper, porous porcelain, or a layer of charcoal or sand. Clearly, the air filter 74 needs a mesh to remove impurities from air).
Regarding Claims 2, 6 and 7, Chong et al. teach the invention as claimed and as discussed above, and Chong et al. further teach:
Claim 2, further comprising a fitting connection channel configured to connect the gas discharge valve to the gas discharge end fitting (a fitting connection channel configured to connect 73 to 74, Fig 1).
Claim 6, wherein a gas discharge channel connection portion to which the gas discharge channel is connected is provided in the fermentation lid (a gas discharge channel connection portion to which 71 is connected is provided in 114, Fig 199).
Claim 7, wherein a fermentation container (removable beverage ingredient pack 12, [0068], Fig 1) including a flexible material is accommodated in the fermenter through the opening (see Fig 1), and wherein the gas discharge channel communicates with an inside of the fermentation container (71 communicates with an inside of 12, Fig 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US  2017/0335257 A1) as applied to claims 1, further in view of Johnson et al. (US 2016/0090943 A1).  
Regarding Claims 3-5, Chong et al. teach the invention as claimed and as discussed above; except Claims 3-5;
Johnson et al. further teach Claim 3, further comprising: a pressure release valve (valve 6 may comprise any type of valve configured or configurable to operate at or above a specified pressure, [0032], Fig 1B) connected to a gas discharge channel (air hose 4 and connector 9a, [0032], Fig 1B), the pressure release valve being selectively opened and closed with respect to a discharge valve (valve 6 may be located between connector 9a and filter 7 and between orifice 8 and connector 9b…may be coupled to air hose 4 and to air hose 14, [0032]); and a pressure release end fitting (filter 7, [0032], Fig 1B) through which a gas passing through the pressure release valve passes and which is provided with a mesh (filter 7, [0032], Fig 1B. According to DICTIONARY.COM, “filter”: any substance, as cloth, paper, porous porcelain, or a layer of charcoal or sand. Clearly, the filter 7 needs a mesh to remove impurities from air);  Claim 4, further comprising a fitting connection channel configured to connect the pressure release valve to the pressure release end fitting (a fitting connection channel between 9a and 9b connects valve 6 to end fitting 7, Fig 1B); Claim 5, wherein a noise reduction device comprising at least one of an orifice (orifice 8, [0032], Fig 1B) or a muffler is provided in the fitting connection channel (orifice 8 is provided in a fitting connection channel which located between 9a and 9b, Fig 1B).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Chong et al. with Johnson et al.’s further teaching of Claim 3, further comprising: a pressure release valve connected to the gas discharge channel (“the gas discharge channel” taught by Chong et al. already), the pressure release valve being selectively opened and closed with respect to the gas discharge valve (“the gas discharge valve” taught by Chong et al. already); and a pressure release end fitting through which a gas passing through the pressure release valve passes and which is provided with a mesh;  Claim 4, further comprising a fitting connection channel configured to connect the pressure release valve to the pressure release end fitting; Claim 5, wherein a noise reduction device comprising at least one of an orifice or a muffler is provided in the fitting connection channel; because Johnson et al. teach, in Abstract, of providing an excellent controlled/ adjusted, and/or optimized air flow, on which the disclosed systems are coupled based upon one or more passive flow control components.
Claims 8-9, 11-12, 14-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US  2017/0335257 A1) as applied to claims 1 and 7, further in view of Sanborn et al. (US 3,130,909).  
Regarding Claims 8-9, Chong et al. teach the invention as claimed and as discussed above, and Chong et al. further teach Claim 8, further comprising: an air supply channel (air supply flow path 154, [0091], Fig 1) configured to guide air pumped by an air supply pump (air pump 152, [0091], Fig 1) to a space between an inner wall of the fermenter and an outer surface of the fermentation container (a space between an inner wall of 112 and an outer surface of 12, Fig 1);
an exhaust channel connected to the air supply channel to exhaust the air
between the inner wall of the fermenter and the outer surface of the fermentation container (an exhaust channel connected to 154 to exhaust the air between the inner wall of 112 and the outer surface of 12 in Fig 1);
an exhaust valve (air relief valve 158, [0091], Fig 1) connected to the exhaust channel (see Fig 1); and
Chong et al. teach the invention as claimed and as discussed above; except Claim 8, an exhaust end fitting through which the air passing through the exhaust valve is exhausted and which is provided with a mesh; Claim 9, further comprising a fitting connection channel configured to connect the exhaust valve to the exhaust end fitting.
Sanborn et al. further teach Claim 8, an exhaust end fitting (fitting 82, Col 11 line 5, Fig 2) through which air passing through an valve is exhausted (valve 89, Col 11 line 9; pass in an outwardly radial direction, Col 11 line 16) and which is provided with a mesh (a cylinder wire mesh sleeve 182, Col 11 line 5); Claim 9, further comprising a fitting connection channel configured to connect the valve to the exhaust end fitting (at one end of the fitting the valve 89 had a laterally extending nipple 79N threaded into the bore 82B so as to engage the adjacent end of the wire screen or sleeve 183, Col 11 line 8-11). 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Chong et al. with Sanborn et al.’s further teaching of Claim 8, an exhaust end fitting through which the air passing through the exhaust valve (“the air passing through the exhaust valve” taught by Chong et al. already) is exhausted and which is provided with a mesh; Claim 9, further comprising a fitting connection channel configured to connect the exhaust valve (“the exhaust valve” taught by Chong et al. already) to the exhaust end fitting; because Sanborn et al. teach, in Col 11 line 15-19, of providing a fitting with excellent strainer through which the spray mixture must pass in an outwardly radial direction… hence the spray mixture that is to be metered is properly strained.
Regarding Independent Claim 11, Chong et al. disclose a beverage maker, comprising: a fermenter (fermentation tank 112, [0064], Fig 1) having an opening;
a fermentation lid (fermentation tank cover 114, [0064], Fig 1) configured to cover the opening of the fermenter;
a fermentation container (removable beverage ingredient pack 12, [0068], Fig 1) inserted into the fermenter through the opening (see Fig 1), the fermentation container including a flexible material (removable beverage ingredient pack 12 is a flexible material, [0068], Fig 1);
an exhaust channel configured to exhaust air between an inner wall of the
fermenter and an outer surface of the fermentation container (an exhaust channel connected to 154 to exhaust the air between the inner wall of 112 and the outer surface of 12 in Fig 1);
an exhaust valve (air relief valve 158, [0091], Fig 1) connected to the exhaust channel (see Fig 1); and
Chong et al. teach the invention as claimed and as discussed above; except an exhaust end fitting through which the air passing through the exhaust valve passes and which is provided with a mesh.
Sanborn et al. further teach an exhaust end fitting (fitting 82, Col 11 line 5, Fig 2) through which air passing through an valve passes (valve 89, Col 11 line 9; pass in an outwardly radial direction, Col 11 line 16) and which is provided with a mesh (a cylinder wire mesh sleeve 182, Col 11 line 5). 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Chong et al. with Sanborn et al.’s further teaching of Claim 8, an exhaust end fitting through which the air passing through the exhaust valve (“the air passing through the exhaust valve” taught by Chong et al. already) is exhausted and which is provided with a mesh; because Sanborn et al. teach, in Col 11 line 15-19, of providing a fitting with excellent strainer through which the spray mixture must pass in an outwardly radial direction… hence the spray mixture that is to be metered is properly strained.
Claim 12, further comprising a fitting connection channel configured to connect the exhaust valve (air relief valve 158, [0091], Fig 1) to the exhaust end fitting (fitting 82, Col 11 line 5, Fig 2, taught by Sanborn et al. already).
Claim 14, further comprising: a gas discharge channel (a gas extraction flow path 71, [0140], Fig 1) configured to communicate with an inside of the fermentation container;
a gas discharge valve (a gas extraction valve 73, [0140], Fig 1) connected to the gas discharge channel; and
a gas discharge end fitting (an air filter 74, [0140], Fig 1. According to DICTIONARY.COM, “air filter” is another name for air cleaner: a filtering device for removing impurities from air.) through which a gas passing through the gas discharge valve passes and which is provided with a mesh (According to DICTIONARY.COM, “filter”: any substance, as cloth, paper, porous porcelain, or a layer of charcoal or sand. Clearly, the air filter 74 needs a mesh to remove impurities from air).
Claim 15, further comprising a fitting connection channel configured to connect the gas discharge valve to the gas discharge end fitting (a fitting connection channel configured to connect 73 to 74, Fig 1).
Claim 19, wherein a gas discharge channel connection portion to which the gas discharge channel is connected is provided in the fermentation lid (a gas discharge channel connection portion to which 71 is connected is provided in 114, Fig 199).
Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US  2017/0335257 A1) in view of Sanborn et al. (US 3,130,909) as applied to claim 8 and claim 11 respectively, further in view of Wirth (US 4,167,146).  
Regarding Claims 10 and 13, Chong et al. in view of Sanborn et al. teach the invention as claimed and as discussed above; except Claim 10, wherein an air supply channel connection portion to which the air supply channel is connected is disposed on the fermentation lid; Claim 13, wherein an air supply channel connection portion to which the air supply channel is connected is provided in the fermentation lid.
Wirth teaches Claim 10, wherein an air supply channel connection portion (an air supply channel connection portion: air supply system… a piston-cylinder arrangement 15-18, Col 2 line 55-56, Fig 1) to which the air supply channel is connected is disposed on a lid (through the lid 3 to the exterior through a guide 18, Col 3 line 5-6); Claim 13, wherein an air supply channel connection portion (an air supply channel connection portion: air supply system… a piston-cylinder arrangement 15-18, Col 2 line 55-56, Fig 1) to which the air supply channel is connected is provided in the fermentation lid.
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Chong et al. in view of Sanborn et al. with Wirth’s further teaching of Claim 10, wherein an air supply channel connection portion to which the air supply channel (“the air supply channel” taught by Chong et al. already) is connected is disposed on the fermentation lid (“the fermentation lid” taught by Chong et al. already), Claim 13, wherein an air supply channel connection portion to which the air supply channel (“the air supply channel” taught by Chong et al. already) is connected is provided in the fermentation lid; because Wirth teach, in Abstract, of providing an excellent air supply system and the depth to which the air is supplied can be regulated by a piston during process for operational convenience.
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US  2017/0335257 A1) in view of Sanborn et al. (US 3,130,909) as applied to claim 14, further in view of Johnson et al. (US 2016/0090943 A1).  
Regarding Claims 16-18, Chong et al. teach the invention as claimed and as discussed above; except Claims 16-18;
Johnson et al. further teach Claim 16, further comprising: a pressure release valve (valve 6 may comprise any type of valve configured or configurable to operate at or above a specified pressure, [0032], Fig 1B) connected to a gas discharge channel (air hose 4 and connector 9a, [0032], Fig 1B), the pressure release valve being selectively opened and closed with respect to a discharge valve (valve 6 may be located between connector 9a and filter 7 and between orifice 8 and connector 9b…may be coupled to air hose 4 and to air hose 14, [0032]); and a pressure release end fitting (filter 7, [0032], Fig 1B) through which a gas passing through the pressure release valve passes and which is provided with a mesh (filter 7, [0032], Fig 1B. According to DICTIONARY.COM, “filter”: any substance, as cloth, paper, porous porcelain, or a layer of charcoal or sand. Clearly, the filter 7 needs a mesh to remove impurities from air);  Claim 17, further comprising a fitting connection channel configured to connect the pressure release valve to the pressure release end fitting (a fitting connection channel between 9a and 9b connects valve 6 to end fitting 7, Fig 1B); Claim 18, wherein a noise reduction device comprising at least one of an orifice (orifice 8, [0032], Fig 1B) or a muffler is provided in the fitting connection channel (orifice 8 is provided in a fitting connection channel which located between 9a and 9b, Fig 1B).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Chong et al. in view of Sanborn et al. with Johnson et al.’s further teaching of Claim 16, further comprising: a pressure release valve connected to the gas discharge channel (“the gas discharge channel” taught by Chong et al. already), the pressure release valve being selectively opened and closed with respect to the gas discharge valve (“the gas discharge valve” taught by Chong et al. already); and a pressure release end fitting through which a gas passing through the pressure release valve passes and which is provided with a mesh;  Claim 17, further comprising a fitting connection channel configured to connect the pressure release valve to the pressure release end fitting; Claim 18, wherein a noise reduction device comprising at least one of an orifice or a muffler is provided in the fitting connection channel; because Johnson et al. teach, in Abstract, of providing an excellent controlled/ adjusted, and/or optimized air flow, on which the disclosed systems are coupled based upon one or more passive flow control components.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761